— Orders unanimously affirmed, *1021with costs. Memorandum: In the order dated February 23,1983, Special Term properly denied plaintiff’s application for sanctions for failure of the county defendants to answer plaintiff’s interrogatories. The county was not obligated to respond to the interrogatories because, having received a bill of particulars from the county defendants, plaintiff was not entitled to serve interrogatories on the county (see CPLR 3130, subd 1). U We also note that Special Term’s memorandum opinion of November 5,1982 (converted to an order) erroneously determined that only 4 of the 14 clauses in paragraph 23 of plaintiff’s complaint state a cause of action for libel. Since plaintiff attached each newspaper article to his complaint he has sufficiently complied with the statutory requirement for pleading a libel cause of action (see CPLR 3016, subd [a]; Sassower v Signorelli, 96 AD2d 585). (Appeal from orders of Supreme Court, Suffolk County, DeLuca, J. — dismiss affirmative defenses, sanctions.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.